         Case 1:19-cr-10348-RGS Document 36 Filed 04/23/20 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA
                                                            No. 19-CR-10348-RGS
         v.

 ALVARO MARTINEZ



               DEFENDANT’S MOTION FOR RELEASE FROM CUSTODY

       Defendant, Alvaro Martinez, respectfully moves this Court to release him on conditions,

in light of the COVID-19 pandemic and unsafe conditions at the Donald W. Wyatt Detention

Facility, where he is currently detained. In light of Warden Daniel Martin’s disclosure of a

symptomatic, COVID-19 positive detainee on April 21, 2020, counsel for Mr. Martinez submits

the Affidavit of Attorney Ashley Allen, which documents the stricken detainee’s alarming and

widespread exposure throughout the institution’s population from April 2 – April 21. [See

Exhibit A].

       On September 18, 2019, Mr. Martinez agreed to a voluntary order of detention without

prejudice [DE 9]. However, at this time, his continued detention risks the health and well-being

of Mr. Martinez, who (1) other than misdemeanor motor vehicle offenses has had no criminal

convictions in over a decade, (2) has deep personal connections to his partner Zobeida Torres

and their children in this area, (3) is a legal permanent resident of the United States, and presents

no serious risk of flight. The circumstances of his detention have changed considerably since the

time of this Court’s voluntary detention order. Detention now presents the risk of serious illness

or death, which necessitates temporary release of Mr. Martinez on bail until the pandemic

subsides and court and jail functions return to normal.
          Case 1:19-cr-10348-RGS Document 36 Filed 04/23/20 Page 2 of 15



        Mr. Martinez’s family and employer remain supportive and, if released, Mr. Martinez

would return to live with his family in Beverly, Massachusetts. He is amenable to home

detention and virtual check-ins with U.S. Pretrial Services. The alarming health risks posed by

detention during the COVID-19 crisis, considered alongside available conditions that would

mitigate any risk of danger or flight, merit an order of release for Mr. Martinez.

                                      FACTUAL BACKGROUND

                     A. Personal History

        Mr. Martinez is 41 years old. In recent weeks, he has experienced significant swelling in

his feet and is concerned about diabetes, for which he has a family history. Despite submitting

slips at Wyatt for infirmary care, he has not been seen by medical staff as of the date of this

filing. In addition, he reports at least two emergency hospitalizations for respiratory distress

within the past five years. Records from North Shore Medical Center have been requested but

not received.

        Mr. Martinez has resided in the United States since 1999 and is a legal permanent

resident. Prior to his arrest he worked full time earning between $3,000 and $4,000 per month.

After his arrest he was offered full time employment at a friend’s autobody shop. His long-term

partner, Ms. Zobeida Torres, remains supportive and wishes for him to live in Beverly,

Massachusetts with her and their children if released.

                     B. COVID-19 Outbreak and Conditions at the Wyatt Detention Facility

        As of April 23, 2020, the new strain of coronavirus, which causes an illness called

COVID-19, has infected 2,678,585 people, leading to at least 186,640 deaths worldwide. 1 The


1
 Center for Systems Science and Engineering at Johns Hopkins University, “Coronavirus COVID-19 Global Cases
Dashboard” (last accessed Apr. 23, 2020), https://gisanddata.maps.arcgis.com/apps/opsdashboard/index.html#/bda7
594740fd40299423467b48e9ecf6. See also World Health Organization, “Coronavirus disease 2019 (COVID-19)
                                                       2
             Case 1:19-cr-10348-RGS Document 36 Filed 04/23/20 Page 3 of 15



number of people affected by this deadly illness increases exponentially each day.

           The Centers for Disease Control and Prevention (“CDC”) advises that the virus passes

through respiratory droplets when a person coughs, sneezes, or talks. 2 Droplets can land on

another person’s mouth or nose if they are in close contact (within about 6 feet). 3 It is also

possible to catch the virus by touching a surface that has the virus on it and then touching one’s

mouth, nose, or eyes. 4 The available evidence indicates that the virus may remain on surfaces for

up to three days. 5

           Infection can result in pneumonia, multi-organ failure, and in some cases, death. 6 While

fatality rates are highest among those over age 75, there is no evidence that age plays a role in

catching the virus. In fact, younger adults between ages 20 to 44 comprise 14-20% of adults

requiring hospitalization from the virus. 7 The CDC has urged communities to “flatten the curve”

so that hospitals are not overwhelmed, which will hopefully result in fewer deaths overall. 8 As of



Situation Report” (Mar. 21, 2020), https://www.who.int/docs/default-source/coronaviruse/situation-
reports/20200322-sitrep-62-covid-19.pdf?sfvrsn=f7764c46_2.

2
 See CDC, “How It Spreads” (last accessed Apr. 20, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/prepare/transmission.html.

3
    Id.

4
    Id.

5
  See Neeljte van Doremalen, et. al., “Aerosol and Surface Stability of SARS-CoV2 as Compared with SARS-COV-
1,” New England Journal of Medicine (Mar. 17, 2020), https://www.nejm.org/doi/10.1056/NEJMc2004973
(“SARS-CoV-2 was more stable on plastic and stainless steel than on copper and cardboard, and viable virus was
detected up to 72 hours after application to these surfaces (Figure 1A)…”).

6
 CDC, “What You Need to Know About Coronavirus Disease 2019 (COVID-19)” Factsheet (last accessed Apr. 17,
2020), https://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=web&cd=22&ved=2ahUKEwiUj_nK-
ejoAhWtlnIEHfgGApQQFjAVegQIExAB&url=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fdownloads%2F2019-ncov-factsheet.pdf&usg=AOvVaw3L8vTk2-d0C8lqQ7mthGHs.
7
 CDC, “Severe Outcomes Among Patients with Coronavirus Disease 2019 (COVID-19) – United States, February
12-March 16, 2020,” https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm#T1_down.

8
    NY Times, “Flattening the Coronavirus Curve” (Mar. 27, 2020), https://www.nytimes.com/article/flatten-curve-
                                                          3
          Case 1:19-cr-10348-RGS Document 36 Filed 04/23/20 Page 4 of 15



April 8, 2020, at least 45 people in their twenties had died from the virus in the United States,

some of whom had no comorbidities or health risk factors. 9

        To combat transmission, the CDC has urged social distancing – every person should

remain at a distance of at least 6 feet from every other person. 10 It has issued guidance

discouraging public gatherings of any size in areas where there is a substantial level of

community transmission. 11 Proper hygiene, including frequent cleaning of all surfaces and

frequent, thorough hand washing is also recommended. On April 3, 2020, the CDC issued new

guidance recommending the general public to “wear[] cloth face coverings in public settings

where other social distancing measures are difficult to maintain (e.g., grocery stores and

pharmacies) especially in areas of significant community-based transmission.” 12

        Leaders across the globe have mobilized to drastically limit the physical interaction of

people and the spread of the virus. For example, in Massachusetts, Governor Charlie Baker has

enacted emergency orders 13 to close all schools, prohibit on-site consumption of food and

beverages, and restrict visitor access to nursing homes. On March 23, 2020, Governor Baker




coronavirus.html.

9
 Washington Post, “Hundreds of Young Americans Have Now Been Killed by the Coronavirus, Data Shows” (Apr.
8, 2020), https://www.washingtonpost.com/health/2020/04/08/young-people-coronavirus-deaths/.
10
   Lisa Maragakis, “Coronavirus, Social Distancing, and Self-Quarantine,” John Hopkins Univ. (last accessed March
21, 2020), https://www.hopkinsmedicine.org/health/conditions-and-diseases/coronavirus/coronavirus-social-
distancing-and-self-quarantine.

11
  CDC, “Interim Guidance for Coronavirus Disease” (Mar. 15, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/community/large-events/mass-gatherings-ready-for-covid-19.html.

12
  CDC, “Recommendations for Cloth Face Covers” (Apr. 3, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/prevent-getting-sick/cloth-face-cover.html.
13
  Office of Governor Charlie Baker, “COVID-19 State of Emergency” (last accessed Apr. 17, 2020),
https://www.mass.gov/info-details/covid-19-state-of-emergency.

                                                        4
          Case 1:19-cr-10348-RGS Document 36 Filed 04/23/20 Page 5 of 15



ordered all non-essential businesses to close and directed the Department of Public Health to

issue a stay-at-home advisory. That advisory has been extended at least until May 4, 2020. 14

Rhode Island Governor Gina Raimondo similarly issued a stay-at-home order on March 28,

2020, and banned gatherings of more than five people in any public or private space. 15 That

order has been extended at least until May 8, 2020. 16

        All of these precautionary measures are designed specifically to keep people out of

crowded places and to require “social distancing” to lessen the spread of the virus because it is so

highly contagious. However, the measures necessary to mitigating the spread of COVID-19 are

unavailable to incarcerated people or those who must interact with them. The large, confined

populations at jails make them no better than a cruise ship 17 or nursing home 18 – places where

the virus has run rampant. Due to close quarters and common spaces, and minimal provisions for

healthcare and hygiene, jails are tinderboxes in which the COVID-19 virus can spread like

wildfire, jeopardizing the life and safety of inmates. 19



14
  The Hill, “Massachusetts Governor Extends Stay-At-Home Advisory Through May 4” (Mar. 31, 2020),
https://thehill.com/homenews/state-watch/490426-massachusetts-governor-extends-stay-at-home-advisory-through-
may-4.

15
  WGBH News, “Rhode Island Governor Issues Strick Stay-At-Home Order” (Mar. 28, 2020),
https://www.wgbh.org/news/local-news/2020/03/28/rhode-island-governor-issues-strict-stay-at-home-order.

16
  7 News, “RI Stay-At-Home Orders Extended to May 8; Providence Parks Closed” (Apr. 7, 2020),
https://whdh.com/news/ri-stay-at-home-orders-extended-to-may-8-providence-parks-closed/.
17
   CDC, COVID-19 and Cruise Ship Travel (last accessed March 21, 2020),
https://wwwnc.cdc.gov/travel/notices/warning/coronavirus-cruise-ship.

18
  Los Angeles Times, “Seattle-Area Nursing Home Deaths Jump to 13 with COVID-19 and 11 of Unknown
Causes” (Mar. 7, 2020), https://www.latimes.com/world-nation/story/2020-03-07/nursing-home-coronavirus-deaths.

19
  Medical professionals behind bars are sounding the alarm. See Craig McCarthy, Top Rikers Doctor: Coronavirus
‘Storm is Coming,’ N.Y. Post (Mar. 19, 2020) (“[W]e cannot change the fundamental nature of jail. We cannot
socially distance dozens of elderly men living in a dorm, sharing a bathroom. Think of a cruise ship recklessly
boarding more passengers each day. . . .Please let as many out as you possibly can.”). See also Jennifer Grannerman,
A Rikers Island Doctor Speaks Out to Save Her Elderly Patients from the Coronavirus, The New Yorker (Mar. 20,
                                                         5
             Case 1:19-cr-10348-RGS Document 36 Filed 04/23/20 Page 6 of 15



           The Bureau of Prisons is reporting positive COVID-19 cases among staff and inmates at

a shocking rate. The rate of increase of infected people has surpassed the national rate by an

enormous degree: 20




2020).

20
     Graph created by the Federal Defenders of New York, available at https://federaldefendersny.org/.

                                                           6
             Case 1:19-cr-10348-RGS Document 36 Filed 04/23/20 Page 7 of 15



           As of April 23, 2020, the BOP has reported 24 federal inmate deaths, and 556 federal

inmates and 342 BOP staff members who have tested positive for COVID-19. 21 The BOP’s

reported numbers of positive tests are almost certainly lower than the actual number of inmates

and staff members who have become infected. This is because the BOP has not instituted mass

testing for the coronavirus, and tests remain scarce. For example, the federal penitentiary in

Terre Haute, Indiana, which houses between 2,500 and 3,000 inmates, received only four tests as

of late March. 22 At the federal prison in Oakdale, Louisiana, where at least seven inmates have

died and dozens have tested positive, “correctional officers were told to stop testing people and

just assume that anyone with symptoms had been infected[.]” 23 The director of the CDC has

reported, however, that as many as 25% of people infected with the coronavirus may not show

any symptoms. 24 To illustrate this point: After an inmate tested positive at an Arkansas state

prison around April 11, 2020, the corrections department tested all the other inmates housed in

that unit. “The state corrections department announced that a whopping 43 of the 46 other men in

the housing unit had tested positive. They were all asymptomatic and are now quarantined.” 25

           Other state prisons that have widely tested their populations have reported astronomical




21
  Federal Bureau of Prisons, COVID-19 (last accessed Apr. 23, 2020), https://www.bop.gov/coronavirus/index.jsp
(numbers include those who have recovered after testing positive).

22
  Mother Jones, “Want to Know How Fast Coronavirus Can Spread in Prison? Look at Arkansas” (Apr. 13, 2020),
https://www.motherjones.com/coronavirus-updates/2020/04/cummins-unit-prison-arkansas-coronavirus-spread/.

23
     Id.
24
  NY Times, “Infected But Feeling Fine: The Unwitting Coronavirus Spreaders” (Apr. 1, 2020),
https://www.nytimes.com/2020/03/31/health/coronavirus-asymptomatic-transmission.html.

25
     See supra n.22.

                                                       7
          Case 1:19-cr-10348-RGS Document 36 Filed 04/23/20 Page 8 of 15



rates of infection. The New York Times reported on April 8, 2020 26 that the Cook County Jail in

Chicago is the largest known source of infections in the United States:

        At least 353 cases can be linked to the jail — more than have been connected to the
        U.S.S. Theodore Roosevelt; a nursing home in Kirkland, Wash.; or the cluster
        centered in New Rochelle, N.Y.

        The Cook County Sheriff’s Office, which operates the jail, said 238 inmates and
        115 staff members had tested positive as of Wednesday.

        Additionally, on Rikers Island in New York, more than 700 people have have tested

positive, including over 440 staff members. One inmate, who was being held on a technical

parole violation, died at the jail. In addition, at least six correctional officers have died. 27 The

most significant difference between the BOP facilities and these state prisons is in the number of

people who have been tested.

        The conditions at the Wyatt Detention Facility are no different from the conditions of

Rikers or Cook County Jail. Even after confirmation on April 21 of a COVID-19 positive

federal detainee at Wyatt, Alvaro Martinez continues to share a cell with three other men.

Inmates who exhibited flu-like symptoms had reportedly been sent to the medical unit without

testing, and it is unclear how those individuals are being treated and under what parameters the

facility is releasing them back into the general population. Several staff members have self-

quarantined at home because they were either out of the country or had been in contact with

family members who exhibited signs and symptoms of COVID-19. To sound the alarm, more

than 60 immigration detainees at the facility are participating in a hunger strike “calling for their


26
  NY Times, “A Jail in Chicago is Now the Largest-Known Source of U.S. Infections” (Apr. 8, 2020),
https://www.nytimes.com/2020/04/08/us/coronavirus-live-
updates.html?action=click&module=Spotlight&pgtype=Homepage#link-7634e187.
27
   Newsweek, “More than 700 People Have Tested Positive for Coronavirus on Rikers Island, Including Over 440
Staff” (Apr. 8, 2020), https://www.newsweek.com/rikers-island-covid-19-new-york-city-1496872.

                                                      8
             Case 1:19-cr-10348-RGS Document 36 Filed 04/23/20 Page 9 of 15



release amid concerns about the potential rapid spread of the novel coronavirus through the

inmate population.” 28

           The fact that Wyatt did not report a positive coronavirus test until April 21 does not mean

that no inmates were infected before that date. To the contrary, we now know definitively that at

least one COVID-19 infected detainee was present in Wyatt since April 2, associating with every

detainee who joined him on the J-1 Intake unit from April 2 until April 17, when he was

transferred into general population, until finally being moved to the health services unit on April

21. [See, Affidavit of Attorney Ashley Allen]. The actual number of tests administered to

detainees at Wyatt was unknown until April 21, when it was revealed that only 3 detainees out of

580 had received COVID-19 tests. 29

            The fact that Wyatt did not report a positive coronavirus test until April 21 does not

mean that inmates at the facility had better means of maintaining social distancing or sanitation.

They did not. In the weeks leading up to April 21, inmates shared cells and common areas,

eating meals while sitting shoulder-to-shoulder, lining up in close formation to receive food trays

and medications, engaging in common area recreation time with contact sports like basketball

and exercise in designated workout areas. Personal protective equipment [PPE] was minimal.

The facility provided inmates with a single mask approximately two ago, but did not implement

any rules regarding whether and when inmates should wear the mask, nor did it provided for the

cleaning or replacement of masks.

           It also does not mean that the facility had the capacity for mass testing or adequate


28
  Providence Journal, “More Than 60 ICE Detainees on ‘Hunger Strike’ Call for Release from Wyatt” (Apr. 7,
2020), https://www.providencejournal.com/news/20200407/more-than-60-ice-detainees-on-rsquohunger-
strikersquo-call-for-release-from-wyatt.

29
     Donald W. Wyatt Status report, 1:20-mc-00004-JJM, D.E. 3, filed April 21, 2020.
                                                          9
        Case 1:19-cr-10348-RGS Document 36 Filed 04/23/20 Page 10 of 15



medical care. It does not mean that inmates at Wyatt were any safer than inmates at facilities that

are experiencing mass outbreaks.

       The fact that Mr. Martinez does not have documentation to establish current underlying

medical conditions does not mean that he is healthy or somehow immune from contracting the

illness, nor does it mean that he would recover quickly. Patrick Jones, the first federal inmate to

die from COVID-19 was described by his ex-girlfriend as “healthy as a bull.”

https://www.nytimes.com/2020/04/18/magazine/oakdale-federal-prison-coronavirus.html.

       Other judges in this court have recognized the dire risk of detention during this pandemic

and have released pretrial detainees from Wyatt to mitigate their risk of severe illness or death.

On April 14, 2020, Magistrate-Judge Kelley granted a pretrial detainee’s motion for

reconsideration of her detention order, allowing temporary release from Wyatt to home

confinement for 60 days. See United States v. Greenan, No. 1:19-cr-10327, Dkt. No. 44 (D.

Mass. April 14, 2020). Like Mr. Martinez, the Ms. Greenan had no underlying medical

conditions. She is charged with wire fraud and filing false tax returns for allegedly embezzling

money while working as a bookkeeper. At her detention hearing, as in Mr. Martinez’s case, the

Probation Office recommended detention, and she was detained. Upon her recent motion for

reconsideration, Magistrate-Judge Kelley granted temporary release over the government’s

objection, recognizing that Wyatt is not set up to deal with the highly contagious coronavirus.

Judge Kelley noted on the record her concerns about the lack of medical personnel at Wyatt who

could monitor symptoms and the impossibility of sheltering-in-place in a jail setting.

       Similarly, on April 10, 2020, in United States v. Nunez, No. 1:19-cr-10316-LTS (D.

Mass. April 10, 2020) (docket entry pending), Magistrate-Judge Bowler released a pretrial

detainee who has no medical issues over objections from the government and the Probation

                                                 10
        Case 1:19-cr-10348-RGS Document 36 Filed 04/23/20 Page 11 of 15



Office. The individual is charged with conspiracy to distribute and to possess with intent to

distribute 400 grams or more of fentanyl, a charge carrying a minimum mandatory sentence of

ten years, and two related distribution counts. Like Alvaro Martinez, he had originally agreed to

voluntary detention without prejudice.

                                            ARGUMENT

       The Bail Reform Act states that a “judicial officer shall order the pretrial release of the

person . . . unless the judicial officer determines that such release will not reasonably assure the

appearance of the person as required or will endanger the safety of any other person or the

community.” 18 U.S.C. § 3142(b). Subsection (c) of the statute mandates that “[i]f the judicial

officer determines that the release described in subsection (b) . . . will not reasonably assure

[appearance and community safety], such judicial officer shall order the pretrial release of the

person . . . subject to the least restrictive further condition, or combination of conditions, that

such judicial officer determines will reasonably assure the appearance of the person as required

and the safety of any other person and the community[.]” Id. at § 3142(c).

       The current COVID-19 pandemic poses an increased risk to Mr. Martinez if he continues

to be detained. The conditions of release recommended by the Probation Office, reconsidered in

light of this public health crisis, are sufficient to ensure public safety and Mr. Martinez’s

appearance in court.

           A. The Bail Reform Act empowers this Court to release Mr. Martinez during
              the pandemic.

       As an initial matter, the Bail Reform Act requires that a court should “bear in mind that it

is only a ‘limited group of offenders’ who should be denied bail pending trial.” United States v.

Shakur, 817 F.2d 189, 195 (2d Cir. 1987) (quoting S. Rep. No. 98-225 at 7, as reprinted in 1984


                                                  11
        Case 1:19-cr-10348-RGS Document 36 Filed 04/23/20 Page 12 of 15



U.S.C.CA.N. 3182, 3189); see United States v. Salerno, 481 U.S. 739, 755 (1987) (suggesting

that “detention prior to trial or without trial is the carefully limited exception” to liberty before

trial). The Act calls attention to the presumption of innocence. See 18 U.S.C. § 3142(j) (“Nothing

in this section shall be construed as modifying or limiting the presumption of innocence.”); see

generally Stack v. Boyle, 342 U.S. 1, 4 (1951). It follows that a “case-by-case” approach is

required at any stage of the case in assessing the propriety of pretrial detention. See United States

v. Gonzales-Claudio, 806 F.2d 334, 340 (2d Cir. 1986) (discussing due process analysis for

evaluating propriety of prolonged pretrial detention, and the interests at stake) (citations

omitted), cert. dismissed sub nom., Melendez-Carrion v. United States, 479 U.S. 978 (1986).

        Courts have long recognized that there is no greater necessity than keeping a defendant

alive, no matter the charge. As one court recognized, “We do not punish those who have not

been proven guilty. When we do punish, we do not act cruelly.” United States v. Scarpa, 815

F.Supp. 88, 93 (E.D.N.Y. 1993) (pretrial defendant with AIDS facing murder charges released

on bail because of the “unacceptably high risk of infection and death on a daily basis inside the

MCC”). Thus, even in cases where there is a rebuttable presumption of danger to the community

(of which this case is not), release may be appropriate to safeguard a defendant’s health and life.

See, e.g, id.; see also United States v. Cordero Caraballo, 185 F. Supp. 2d 143, 146 (D.P.R.

2002) (defendant charged with assaulting and attempting to kill federal agent released to custody

of his relatives because “[n]otwithstanding the defendant’s apparent dangerousness in this case,

his present condition is indeed grave and can deteriorate if not carefully treated. At present, the

Bureau of Prisons cannot provide the necessary medical care defendant requires.”).

        This Court should consider the “total harm and benefits to prisoner and society” that the

continued pretrial imprisonment of Mr. Martinez would yield, relative to the heightened health

                                                  12
          Case 1:19-cr-10348-RGS Document 36 Filed 04/23/20 Page 13 of 15



risks posed to Mr. Martinez during this rapidly encroaching pandemic. See generally, United

States v. D.W., 198 F. Supp. 3d 18, 23 (E.D.N.Y. 2016) (in sentencing context, observing that a

trial judge “cannot close his or her eyes to the conditions a particular defendant . . . will

necessarily experience in prison”); Davis v. Ayala, 135 S. Ct. 2187, 2209 (2015) (Kennedy, J.,

concurring) (calling for heightened judicial scrutiny of the projected impact of jail and prison

conditions on a defendant).

             B. Conditions of release would reasonably assure no serious risk of flight or
                danger to the community.

         The Bail Reform Act requires the Court to impose “the least restrictive [] condition, or

combination of conditions, that [it] determines will reasonably assure the appearance of the

person as required and the safety of any other person and the community.” 18 U.S.C.

§ 3142(c)(1)(B).

         Mr. Martinez submits that home confinement with his family with virtual check-ins to

U.S. Pretrial Services strikes the appropriate balance in protecting his health during the COVID-

19 crisis and addressing the Court’s concerns of the risk of non-appearance. With respect to

dangerousness, Mr. Martinez has pled not guilty and that he remains so until the government

proves its case. Now that Massachusetts is under a stay-at-home advisory and interaction with

others risks a potentially deadly infection, the risk of future criminal activity is de minimis. With

respect to Mr. Martinez’s risk of flight or non-appearance, the pre-trial services report notes his

alleged ties to a foreign country, presumably because he was born in the Dominican Republic. 30


30
  Indeed anyone seeking to travel to the Dominican Republic faces restrictions rendering it virtually impossible to
do so. On March 19, the Dominican Republic suspended the arrival of incoming travelers and “effectively closed
the borders” of the country for an initial period of 15 days. As of April 22, the Dominican Republic has 5,300
confirmed cases of COVID-19 and 260 confirmed deaths. There is national curfew that prohibits all traffic and
movement of people from 5pm to 6am. Roadblocks have been set up at various points throughout the country
prohibiting internal travel in the country. U.S. citizens with urgent travel, including travel to the airport for
departure, have been advised to be prepared to present supporting documentation to the Dominican authorities at
                                                         13
         Case 1:19-cr-10348-RGS Document 36 Filed 04/23/20 Page 14 of 15



However, the report cites no examples of any remaining ties to that location such that would

render the defendant a risk of non-appearance. Mr. Martinez has lived in the United States for

21 years. He has built a life and an extended family here. For the past 14 years, he has been in a

relationship with Ms. Torres, a United States citizen. Together, they have an eleven-year-old son

along with Ms. Torres’s two other children, whom Mr. Martinez has raised as his own. He has

maintained consistent employment and financially supported his family.

        Although he potentially faces a 5 year mandatory sentence, Mr. Martinez is Safety Valve

eligible. The proposed conditions of home confinement will would reasonably ensure that Mr.

Martinez does not present a danger to the public or present a serious risk of flight. It also serves

the dual purpose of lending much-needed family support for the Martinez-Torres household. Ms.

Torres is a home health aide, requiring her to work outside the home and obtain child care for the

couple’s son, who is no longer able to attend grade school. Amid the COVID-19 pandemic, the

reality is that Mr. Martinez’s continued detention presents a danger to himself and other inmates

and staff, as well as the public. He respectfully urges the Court to grant his release on conditions.

                                              CONCLUSION

        For the foregoing reasons, Mr. Martinez moves this Court to grant this motion and release

him on the conditions set forth above as well as any additional conditions that the Court deems

necessary.

                                      REQUEST FOR HEARING

        Defendant requests a hearing on this motion, and to attend via videoconference.

                                                            ALVARO MARTINEZ
                                                            By his attorneys:

each checkpoint. See, Coronavirus Information for the Dominican Republic, updated April 22, 2020. Available at
https://do.usembassy.gov/covid-19-information/. Last accessed April 23, 2020.

                                                      14
        Case 1:19-cr-10348-RGS Document 36 Filed 04/23/20 Page 15 of 15




                                                     /s/ Julie-Ann Olson
                                                     Julie-Ann Olson
                                                     B.B.O. # 661464
                                                     Samia Hossain
                                                     B.B.O. # 696329

                                                     Federal Public Defender Office
                                                     51 Sleeper Street, 5th Floor
                                                     Boston, MA 02210
                                                     Tel: 617-223-8061


                                  CERTIFICATE OF SERVICE

        I, Julie-Ann Olson, hereby certify that this document filed through the ECF system will
be sent electronically to the registered participant(s) as identified on the Notice of Electronic
Filing (NEF) on April 23, 2020.

                                                     /s/ Julie-Ann Olson




                                                15
